Name: 2009/125/EC: Commission Decision of 12Ã February 2009 concerning a financial contribution by the Community towards controlling sheep and goat plague in Morocco
 Type: Decision
 Subject Matter: health;  means of agricultural production;  EU finance;  agricultural activity
 Date Published: 2009-02-13

 13.2.2009 EN Official Journal of the European Union L 42/20 COMMISSION DECISION of 12 February 2009 concerning a financial contribution by the Community towards controlling sheep and goat plague in Morocco (2009/125/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), and in particular Article 8 thereof, Whereas: (1) Pursuant to Decision 90/424/EEC, the Community may give its support to control measures against a disease by a third country, if the occurrence or the development of such a disease in the third country concerned may constitute a danger to the Community. (2) Sheep and goat plague (known also by the French name Peste des Petits Ruminants (PPR)) is a highly infectious and contagious disease of small ruminants very similar to Cattle Plague (Rinderpest). In the last decade this disease has shown a very clear tendency to spread, both in Africa and Asia. (3) Morocco has informed the Commission that sheep and goat plague has been detected on its territory and has spread in a very short time extensively. The strain of the virus detected recently in Morocco is of a type that was not found hitherto in Africa. (4) Sheep and goat plague can be controlled through vaccination, and a vaccine is available that will protect against all serotypes and which gives a long lasting protection against the disease. (5) The authorities in Morocco have prepared a vaccination strategy. They have sent the strategy to the Commission and have asked for Community financial support. (6) The spread to the Community of sheep and goat plague cannot always be prevented by the measures put in place at the Community borders, while an outbreak of such a disease in the Community would have very serious consequences and therefore needs to be averted. For this reason it is appropriate to support Morocco in its efforts to control the disease, to prevent it becoming endemic in this country, and to make vaccines available to Morocco for the vaccination campaign against Sheep and goat plague. The maximum amount of that contribution should be specified. (7) Because of the urgency of the situation, the measures provided for in this Decision should preferably be completed by 31 May 2009 at the latest. (8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS DECIDED AS FOLLOWS: Article 1 1. The Commission shall provide to the Moroccan authorities vaccines against sheep and goat plague, for use in the ongoing vaccination campaign in Morocco against that disease. 2. The measures mentioned in paragraph 1 shall be carried out by the Commission in cooperation with the authorities in Morocco. The vaccines to be provided to the Moroccan authorities shall be used for the vaccination strategy against sheep and goat plague to be undertaken in 2009 in Morocco. Article 2 1. The Commission shall bear the full cost of the measures referred to in Article 1(1) which shall not exceed a maximum amount of EUR 1 500 000. 2. The Commission shall conclude a procurement contract (supply contract) on the measures provided for in paragraph 1 via the appropriate call for tender procedure, for which the procedure shall be launched by 31 May 2009. 3. The Director-General of the Directorate-General for Health and Consumer Protection is hereby authorised to sign the contract provided for in paragraph 2 on behalf of the Commission. Article 3 The financial contributions provided for in Articles 1 and 2 shall be financed through the budget line 17 04 02 01 of the budget of the European Communities for 2009. Done at Brussels, 12 February 2009. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 224, 18.8.1990, p. 19.